Case 18-21803-GLT          Doc 215       Filed 10/15/18 Entered 10/15/18 13:37:43                 Desc Main
                                        Document      Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
     IN RE:                           Case No.: 18-21803-GLT
                                      Chapter 11
     FYBOWIN, LLC, et al.,1
                                      (Jointly Administered)
                       Debtors.
                                      Doc. No.
     FYBOWIN, LLC, et al.,
               Movants,               Related Doc. No.
     -vs-

     THE HUNTINGTON NATIONAL BANK;
     FC MARKETPLACE, LLC A/K/A
     FUNDING CIRCLE USA, INC.; GORDON
     FOOD SERVICES, INC.; NATIONAL
     FUNDING, INC.; SMALL BUSINESS
     TERM LOANS, INC. A/K/A BFS
     CAPITAL; WELLS FARGO BANK N.A.
     D/B/A WELLS FARGO DEALER
     SERVICES; ON DECK CAPITAL; S&T
     BANK; WESTMORELAND COUNTY
     TAX CLAIM BUREAU; PNC BANK;
     INTERNAL REVENUE SERVICE; U.S.
     ATTORNEY’S OFFICE WESTERN
     DISTRICT OF PENNSYLVANIA;
     DEPARTMENT OF REVENUE
     COMMONWEALTH OF
     PENNSYLVANIA; PENNSYLVANIA
     LIQUOR CONTROL BOARD, FOOD &
     DRUG ADMINISTRATION; OFFICE OF
     THE UNITED STATES TRUSTEE;
     CINTAS CORPORATION;
     CONTINENTAL/NORTH SHORE II, L.P.;
     JACKSON WELDING SUPPLY
     COMPANY; LEASE CORPORATION OF
     AMERICA; RESTAURANT
     TECHNOLOGY, INC.; SOFRANKO
     ADVISORS; THE BUCCINI/POLLIN
     GROUP; ALWAYS A HOME GAME;
     BEVERAGE DISTRIBUTORS, INC.;
     GALLI BEER DISTRIBUTING, INC.;

 1
  .        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, include: Fybowin, LLC (3207); Rivertowne Growth Group, LLC (1127); Fybo Management,
 Inc. (4430); Fybomax, Inc. (8955); and Occupy Rivertowne, LLC (5983).


                                                      1
Case 18-21803-GLT        Doc 215      Filed 10/15/18 Entered 10/15/18 13:37:43             Desc Main
                                     Document      Page 2 of 4


   GLENWOOD BEER DISTRIBUTORS,
   INC.; GREENSBURG BEVERAGE, INC.;
   KEG LOGISTICS; MEADOWBROOK
   BEVERAGE COMPANY D/B/A
   STOCKERTOWN BEVERAGE CENTER;
   MID-STATE BEVERAGE; PAYCOM
   PAYROLL, LLC; PEPSI BEVERAGES
   COMPANY; PRAXAIR; PREMIUM
   BEVERAGE SUPPLY, LTD; SULA
   SIMCHA UNLEASHED, LLC; SYSCO
   PITTSBURGH, LLC; UNA INC. T/D/A
   NITTANY BEVERAGE; WILLAMETTE
   VALLEY HOPS; CHRISTIAN H. FYKE;
   JOSEPH BOROS, JR.; AMELIA BOROS,

                  Respondents.

                                     REPORT OF AUCTION

 PLEASE TAKE NOTICE OF THE FOLLOWING:

        On September 14, 2018, the Court entered an order approving bidding procedures and
 deadlines for objections to the sale of property and for the date of the hearing on the sale. [Docket
 No. 168] (the “Bidding Procedures Order”].

        Pursuant to the Bidding Procedures Order, an auction (the “Auction”) with respect to a sale
 of the Debtors’ Assets (as defined in the Bidding Procedures Order) was scheduled for October
 12, 2018 at 9:30 a.m. at the office of counsel for the Debtors, Whiteford, Taylor & Preston, LLP,
 200 First Avenue, Third Floor, Pittsburgh, PA 15222.

        The Auction was held with respect to:

        (a) The assets of Rivertowne Growth Group often referred to as the Rivertowne Brewery
            & Tasting Room, located at 5578 Old William Penn Highway, Export, PA 15631 (the
            “Brewery),

        (b) Certain assets of Fybowin, LLC comprising primarily of contracts and leases,

        (c) The assets of Fybo Management located in what is often referred to as the Rivertowne
            Inn, located at 500 Jones Street, Verona, PA 15147 (“RT Verona”), and

        (d) The assets of Fybomax located in Rivertowne’s Monroeville restaurant, located at 312
            Center Road, Monroeville, PA 15146 (“RT Monroeville”), which location also
            includes the mircobrewery.




                                                  2
Case 18-21803-GLT        Doc 215     Filed 10/15/18 Entered 10/15/18 13:37:43             Desc Main
                                    Document      Page 3 of 4


        The Auction was adjourned with respect to:

        (a) The assets of Fybowin, LLC located in its bar/restaurant located at 3376 North Shore
            Drive, Pittsburgh, PA 15212 (“RT North Shore”), and

        (b) The assets of Fybo Management, Inc., located in what is often referred to as the North
            Huntington Pub & Grille located at 14860 U.S. Route 30, North Huntington, PA 15642
            (“RT North Huntington”).

         Debtors Fybowin and Fybo Management have both received inquiries from parties
 interested in the restaurants but neither were able to present an offer by the bid deadline. S&T
 Bank has expressed a desire to credit bid its entire claim with respect to the RT North Shore assets
 purportedly securing its claim at the Sale Hearing. The Debtors may reschedule the Auction of
 the assets at the RT North Shore and RT North Huntington if those parties who have expressed an
 interest can demonstrate meaningful progress within the very near term.

        The Auction Outcome:

        There was competitive bidding for the Brewery, RT Verona and RT Monroeville. At the
 conclusion of each auction for these locations, it was determined that the highest and best offers
 (the “Successful Bids”) were submitted by Brewery Acquisition Company, LLC and Helltown
 Brewing, LLC, (collectively the “Successful Bidder”). The cash consideration of the Successful
 Bids (exclusive of assumption of liability, cure, and other intangible consideration) are
 summarized below:

                   Location                             Cash Component of Successful Bid
                    Brewery                                      $1,750,500
                  RT Verona                                       $218,500
                 RT Monroeville                                   $123,250
                     Total:                                      $2,092,000

        The asset purchase agreement for the Successful Bidder (“Successful Bid APA”) and the
 proposed sale order approving the Successful Bid are in the process of being finalized by and
 among the respective Debtors, the Successful Bidder, and other parties joining in the Successful
 Bid APA solely to convey certain non-Debtor assets to the Successful Bidder. The Successful Bid
 APA will include information relating to the contracts being assumed and assigned as well as
 information relating to allocation of sale proceeds.

         Non-debtor assets owned by insiders to the Debtors were included in the sale as those
 assets were necessary to preserve the enterprise value of the Debtors and induce parties to
 bid on the Debtors’ operations/restaurants. Notably, real property and intellectual property
 interests owned by insiders were included in the sales to the Successful Bidder. The owners
 of the non-debtor assets are seeking third party waivers in exchange for, among other things,
 the value of the assets they have contributed, the approval of which will be sought at the Sale
 Hearing.


                                                  3
Case 18-21803-GLT         Doc 215     Filed 10/15/18 Entered 10/15/18 13:37:43             Desc Main
                                     Document      Page 4 of 4


         The Sale Hearing with respect to the Debtors’ assets will take place on October 16,
 2018, at 10:30 AM EST, before Judge Gregory L. Taddonio in Courtroom A, 54th Floor, U.S.
 Steel Tower, 600 Grant Street, Pittsburgh, PA 15219. At the Sale Hearing, the Debtors will present
 details of the sale process, the Auction, and the Successful Bids to the Bankruptcy Court for
 approval. Presentation of the Successful Bids does not constitute the Debtors’ acceptance of such
 bid. The Debtors will have accepted the terms of the Successful Bids only when such bid has been
 approved by the Bankruptcy Court. Fybowin, LLC and Fybo Management will likewise discuss
 their respective intentions with respect to RT North Shore and RT North Huntington at the Sale
 Hearing.

         In an attempt to facilitate an efficient Sale Hearing, if any party wishes to object to the
 consummation of the sale of the Debtors’ Assets pursuant to the Successful Bidder APA, the
 subject of which objection relates solely to the identity of the Successful Bidder or the specific
 transaction contemplated in the Successful Bidder APA, Debtors request that such objection be
 filed with the Court and served on the Objection Recipients by no later than 11:59 pm on October
 15, 2018. If a party wishes to secure additional information that may weigh into its decision to file
 an objection or responsive pleading, please contact Daniel Schimizzi at dschimizzi@wtplaw.com
 or by telephone at 412-275-2401 or Michael Roeschenthaler at mroeschenthaerl@wtplaw.com or
 by telephone at 412-618-5601.


                                               Respectfully submitted:

 Date: October 15, 2018                        WHITEFORD, TAYLOR & PRESTON, LLP


                                               By: /s/ Daniel R. Schimizzi
                                               Kelly E. McCauley (PA I.D.: 316535)
                                               Daniel R. Schimizzi (PA I.D.: 311869)
                                               Michael J. Roeschenthaler (PA I.D.: 87647)
                                               200 First Avenue, Floor 3
                                               Pittsburgh, PA 15222
                                               T: 412-275-2401
                                               F: 412-275-2406
                                               Email: dschimizzi@wtplaw.com

                                               Counsel for Debtors-in-Possession




                                                  4
